Opinion issued October 10, 2013




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                           ————————————
                            NO. 01-13-00121-CV
                          ———————————
 THE METHODIST HOSPITAL (INDIVIDUALLY AND AS SUCCESSOR
   TO THE METHODIST HOSPITAL CARE SYSTEM, A/K/A THE
      METHODIST HOSPITAL SYSTEM), TMH PHYSICIAN
  ORGANIZATION, AND THE METHODIST HOSPITAL RESEARCH
                  INSTITUTE, Appellants
                                     V.
                   ANTHONY J. HALAT, M.D., Appellee


                  On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-08299


                                OPINION

      Appellants, The Methodist Hospital System, The Methodist Hospital, The

Methodist Hospital Physician Organization, and The Methodist Hospital Research
Institute, 1 appeal the trial court’s order denying their motion to dismiss for failure

to serve an expert report in favor of appellee, Dr. Anthony J. Halat. Methodist

Hospital argues the trial court abused its discretion when it denied the motion

because Dr. Halat’s claims were health care liability claims, and, accordingly, an

expert report had to be filed within 120 days of Dr. Halat’s petition.

      We affirm.

                                    Background

      Around July 1, 2005, The Methodist Hospital hired Dr. Halat to work in its

medical intensive care unit. Dr. Halat alleges that he accepted the position with the

hospital largely because of the benefits it offered, including five weeks of paid

vacation each year.     These benefits were outlined in a Letter Agreement of

Employment, dated June 6, 2005. The employment agreement was amended on

several subsequent occasions. The final amended version provided that Methodist

Hospital or Dr. Halat “may, with one hundred twenty (120) days advance written

notice to the other party, terminate this Agreement without cause.” When he

resigned, Dr. Halat explained in his resignation letter that this amendment removed

a provision allowing termination of the contract for cause, leaving only the


1
      For purposes of this appeal, no distinction has been made between any of the
      defendants The Methodist Hospital System, The Methodist Hospital, The
      Methodist Hospital Physician Organization, and The Methodist Hospital Research
      Institute. Accordingly, we refer to the appellants collectively as “Methodist
      Hospital.”
                                          2
without-cause 120-day-notice provision and a 90-day-notice provision applicable

at the end of the contract year.

      On September 16, 2010, Dr. Halat sent Methodist Hospital his resignation

letter. In the letter, Dr. Halat stated that he was providing 120-day notice to

terminate the agreement without cause. He also wrote that he was applying 680

hours of his accrued paid time off to those 120 days. As a result, Dr. Halat

explained that he would not work any further shifts including any already

scheduled. Even applying this paid time off, Dr. Halat had an additional 272 hours

of accrued time. In his resignation letter, he stated that he wanted to resolve how

he would be compensated for the remaining accrued time.

      Most of the resignation letter, which is just over 4 pages long, is an

explanation by Dr. Halat of why he was resigning. One reason was because he was

never allowed to use any of the vacation time he accrued, despite being promised

five weeks of paid time off per year. He claimed that, whenever he requested time

off, it was always denied.

      Another reason was that he felt the intensive care unit was poorly run. He

felt that the intensive work hours, the discontinuity of the doctors treating each

patient, and the poor communication of the status of patients created a dangerous

situation for the patients.        He asserted that, despite repeatedly bringing his

concerns to the attention of Methodist Hospital, the hospital had taken no action to


                                            3
correct any of them. As a result, he decided he could “not in good conscience

participate” in the work in the intensive care unit.

      The day after Dr. Halat submitted his resignation letter, Methodist Hospital

informed Dr. Halat that it was terminating his employment immediately, for cause,

and that he would not receive any further compensation.

      Dr. Halat later brought suit against Methodist Hospital, asserting claims of

breach of contract, quantum meruit, unjust enrichment, fraud in the inducement,

and negligent misrepresentation. For the breach of contract, quantum meruit, and

unjust enrichment claims, Dr. Halat sought recovery of his accrued paid time off,

either for the 120-day notice period or in its entirety.       For his fraud in the

inducement and negligent misrepresentation claims, Dr. Halat alleged that

Methodist Hospital induced him to take the job with an offer of five weeks of paid

time off per year, knowing he would not be able or permitted to use it.

      A little less than a year after Dr. Halat filed suit, Methodist Hospital filed a

motion to dismiss, alleging that Dr. Halat’s claims were health-care liability

claims, requiring him to file an expert report within 120 days after filing suit.

Because Dr. Halat had not filed an expert report, Methodist Hospital argued that

his claims must be dismissed. Dr. Halat responded to the motion, arguing his

claims were not health-care liability claims. The trial court agreed. This appeal

ensued.


                                           4
                                Standard of Review

      Generally, we review a district court’s ruling on a motion to dismiss under

Chapter 74 of the Texas Civil Practices and Remedies Code for an abuse of

discretion. See Am. Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d
873, 877–78 (Tex. 2001). However, when the issue, as in this case, involves the

applicability of Chapter 74 to the plaintiff’s claims and requires an interpretation of

the Texas Medical Liability Act, we apply a de novo standard of review. Tex. W.

Oaks Hosp., LP v. Williams, 371 S.W.3d 171, 177 (Tex. 2012).

      When interpreting a statute, our primary goal is to ascertain and give effect

to the intent of the legislature. F.F.P. Operating Partners, L.P. v. Duenez, 237
S.W.3d 680, 683 (Tex. 2007). Where the statutory text is clear, we presume that

the words chosen are the surest guide to legislative intent. Presidio Indep. Sch.

Dist. v. Scott, 309 S.W.3d 927, 930 (Tex. 2010). We rely upon the definitions

prescribed by the legislature and any technical or particular meaning the words

have acquired.     See TEX. GOV’T CODE ANN. § 311.011(b) (Vernon 2013).

Otherwise, we apply the words’ plain and common meanings, unless the

legislature’s contrary intention is apparent from the context or such a construction

would lead to absurd results. City of Rockwall v. Hughes, 246 S.W.3d 621, 625–26

(Tex. 2008).




                                          5
                                         Analysis

      To determine if the trial court properly denied Methodist Hospital’s motion

to dismiss, first we must decide if Dr. Halat’s claims are related to health care and

fall within Chapter 74 of the Texas Civil Practices and Remedies Code. If Dr.

Halat’s claims fall within Chapter 74, then he was required to file an expert report

within 120 days of the petition and failure requires dismissal of his claims. See

TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a)–(b) (Vernon 2012).

      Section 74.001(a)(13) of the Texas Civil Practices and Remedies Code

provides a health care liability claim is

      a cause of action against a health care provider or physician for
      treatment, lack of treatment, or other claimed departure from accepted
      standards of medical care, or health care, or safety or professional or
      administrative services directly related to health care, which
      proximately result in injury to or death of a claimant, whether the
      claimant’s claim or cause of action sounds in tort or contract.

TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(a)(13) (Vernon 2012).                  This

definition consists of three elements:

      (1) the defendant is a health care provider or physician; (2) the
      claimant’s cause of action is for treatment, lack of treatment, or other
      claimed departure from accepted standards of medical care, health
      care, or safety or professional or administrative services directly
      related to health care; and (3) the defendant’s alleged departure from
      accepted standards proximately caused the claimant’s injury or death.




                                            6
Loaisiga v. Cerda, 379 S.W.3d 248, 255 (Tex. 2012). It is undisputed that all of

the defendants are health care providers. Our focus remains, then, on whether the

last two elements were met.

       In determining whether the claim alleged is for any kind of claim

enumerated in the second element, “we look to the facts upon which relief is

sought, rather than the manner in which the cause of action is pleaded.” Shanti v.

Allstate Ins. Co., 356 S.W.3d 705, 711 (Tex. App.—Houston [14th Dist.] 2011,

pet. denied) (citing Yamada v. Friend, 335 S.W.3d 192, 196–97 (Tex. 2010)).

Artful pleading does not change the nature of the claim. Yamada, 335 S.W.3d at

196.

       Dr. Halat asserted claims of breach of contract, quantum meruit, unjust

enrichment, fraud in the inducement, and negligent misrepresentation. For all of

his claims, Dr. Halat alleges that his employment agreement with Methodist

Hospital gave him five weeks of paid time off per year and that, during the

approximately five years he worked for Methodist Hospital, he was never

permitted to use any of his paid time off. In addition, for his claims of breach of

contract, quantum meruit, and unjust enrichment, Dr. Halat alleges that he resigned

pursuant to the without-cause termination provision of his employment agreement,

that he attempted to apply his paid time off to the 120-day notice period, that

Methodist Hospital terminated him effective immediately as a result, and that


                                        7
Methodist Hospital has refused to reimburse him for any of his five years of

accrued paid time off. Finally, for his fraud in the inducement and negligent

misrepresentation claims, Dr. Halat also alleges that Methodist Hospital knew he

would not be able to use his paid time off during his employment but represented

to him that he would.

      None of these allegations concern the “treatment, lack of treatment, or other

claimed departure from accepted standards of medical care, health care, or safety

or professional or administrative services directly related to health care.” Loaisiga,
379 S.W.3d at 255. Methodist Hospital argues that Dr. Halat’s claims should

nevertheless be considered health care liability claims because the reason for his

resignation included—in addition to his inability to take time off—his concerns

about the health and safety of the patients in the intensive care unit due to

understaffing and poor communication among the employees in different shifts.

Methodist Hospital argues, “One of the primary points in dispute between

Methodist [Hospital] and Dr. Halat is whether Dr. Halat, a Methodist employee,

fabricated his patient safety claims in bad faith, as a pretext to justify his

‘resignation’ as a staff physician in the intensive care unit with just a few hours[’]

notice.”

      For Dr. Halat’s breach of contract claim, regardless of how strongly the

parties dispute whether Dr. Halat fabricated his complaints about patient health and


                                          8
safety, it has no bearing on the claim. Dr. Halat explains that he terminated his

employment agreement under the agreement’s without-cause termination

provision. He further explains that an earlier for-cause termination provision had

been removed before the time of Dr. Halat’s resignation. If, under the terms of the

without-cause termination provision, Dr. Halat properly and effectively provided

notice of his resignation, his reasons for resigning are irrelevant. If, in contrast, Dr.

Halat did not properly and effectively provide notice of his resignation, then he

breached the employment agreement and it will need to be determined what effect

this breach has on any obligation Methodist Hospital may have had to pay Dr.

Halat for previously-accrued paid time off. Either way, Dr. Halat’s reasons for

terminating or breaching the agreement are not relevant to his contractual claim.

      Similarly, Dr. Halat’s quantum meruit claim and unjust enrichment claim—

both pleaded in the alternative to Dr. Halat’s breach of contract claim—concern

only whether his accrued paid time off is a benefit for which he has a reasonable

expectation to be compensated after Methodist Hospital received the benefit of his

services. See Speck v. First Evangelical Lutheran Church of Hous., 235 S.W.3d
811, 815 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (holding elements for

quantum meruit are (1) valuable services rendered (2) for defendant (3) who

accepted services (4) under such circumstances as would reasonably notify

defendant that plaintiff expected to be paid); Heldenfels Bros., Inc. v. City of


                                           9
Corpus Christi, 832 S.W.2d 39, 41 (Tex. 1992) (holding “[a] party may recover

under the unjust enrichment theory when one person has obtained a benefit from

another by fraud, duress, or the taking of an undue advantage”). The validity of

Dr. Halat’s concerns over the health and safety of Methodist Hospital’s intensive

care unit’s patients is not relevant to this inquiry.

      Finally, Dr. Halat’s fraud in the inducement claim and negligent

misrepresentation claim concern only Methodist Hospital’s representations about

being able to take five weeks of paid time off per year. They do not address or

concern any matters relating to the patients’ health and safety. Resolution of the

dispute regarding patient health and safety that Methodist Hospital claims to exist,

then, has no bearing on Dr. Halat’s fraud in the inducement claim or negligent

misrepresentation claim.

      We hold that Dr. Halat’s claims are not “cause[s] of action . . . for treatment,

lack of treatment, or other claimed departure from accepted standards of medical

care, health care, or safety or professional or administrative services directly

related to health care.” Loaisiga, 379 S.W.3d at 255. Accordingly, we overrule

Methodist Hospital’s sole issue.




                                            10
                                   Conclusion

      We affirm the trial court’s order denying Methodist Hospital’s motion to

dismiss.




                                            Laura Carter Higley
                                            Justice

Panel consists of Justices Keyes, Higley, and Massengale.




                                       11